               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 PAUL M. NIGL and SANDRA
 JOHNSTON,

                           Plaintiffs,
 v.                                                  Case No. 17-CV-925-JPS

 JON LITSCHER, MICHAEL
 MEISNER, SARA HUNGERFORD,                                         ORDER
 and ZACHARY SCHROEDER,

                           Defendants.


1.     INTRODUCTION

       Plaintiffs Paul M. Nigl (“Nigl”), a prisoner, and Sandra Johnston

(“Johnston”), his fiancée, filed a pro se complaint under 42 U.S.C. § 1983,

alleging their civil rights were violated. (Docket #1). Specifically, the

Plaintiffs allege that the Defendants, officers of the prison where Nigl was

previously housed and the Wisconsin Department of Corrections secretary,

violated Plaintiffs’ Fourteenth Amendment right to form an intimate

relationship by not allowing them to marry. Plaintiffs also allege a violation

of their Fourteenth Amendment right to equal protection because

Defendants have denied them visitation privileges but have, according to

Plaintiffs, permitted visitation for similarly-situated persons.

       The parties have filed cross-motions for summary judgment.

(Plaintiffs’ Motion, Docket #46; Defendants’ Motion, Docket #51). Those

motions are now fully briefed and ripe for adjudication. See (Docket #46–

#59, #65–#68, #72–#75). For the reasons explained below, Defendants’
motion will be granted, Plaintiffs’ motion will be denied as moot, and this

case will be dismissed.

2.     STANDARD OF REVIEW

       Federal Rule of Civil Procedure 56 provides that the court “shall

grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a); see Boss v. Castro, 816 F.3d 910, 916 (7th

Cir. 2016). A fact is “material” if it “might affect the outcome of the suit”

under the applicable substantive law. Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 248 (1986). A dispute of fact is “genuine” if “the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.” Id. The

court construes all facts and reasonable inferences in the light most

favorable to the non-movant. Bridge v. New Holland Logansport, Inc., 815 F.3d

356, 360 (7th Cir. 2016).

3.     RELEVANT FACTS

       The following facts are material to the disposition of Defendants’

motion for summary judgment. They are drawn from the parties’ factual

briefing, (Docket #48–#50, #52–#58, #66–#68, #72–#73, #75), unless otherwise

noted. The Court will discuss the parties’ principal factual disputes as

appropriate.

       3.1     The Parties

       Nigl has been a prisoner within the Wisconsin Department of

Corrections (“Corrections”) since 2001. He is serving a 100-year bifurcated

sentence for two counts of intoxicated homicide by use of a vehicle. From

the time he was first incarcerated until September 2015, he was housed at

Waupun Correctional Institution (“Waupun”). Between September 2015

and June 2018, he was housed at Redgranite Correctional Institution


                                  Page 2 of 20
(“Redgranite”). It was during his incarceration at Redgranite that Johnston,

his fiancée, sought to be placed on his visitor list and the couple requested

permission to be married. Since June 2018, he has been housed at Fox Lake

Correctional Institution.

        Johnston is a former Corrections employee. From April 2013 until

January 2015, Johnston worked as a psychologist at Waupun, where she

met Nigl. She provided psychological services to Nigl and had numerous

clinical contacts with him while working at Waupun.1 On January 10, 2015,

Johnston left her job at Waupun and began to work at the Wisconsin

Resource Center, which is not a Corrections facility. Her hiatus from

employment with Corrections lasted about six months. On or around July

13, 2015, Johnston returned to employment with Corrections, this time as a

psychologist in Corrections’ central office in Madison. Her position in the

central office was terminated in October 2015, for reasons explained below.

        Defendant Michael Meisner (“Meisner”) has been the warden of

Redgranite since March 2014. Meisner was the final decisionmaker who

denied Johnston’s requests to be placed on Nigl’s approved visitor list at

Redgranite and denied Nigl and Johnston’s request to marry.

        Defendant Sara Hungerford (“Hungerford”) is a licensed social

worker. She worked for Corrections from 2009 through 2017, when she

retired from state service. She was a social worker at Redgranite from April



        1 Plaintiffs attempt to dispute that Nigl was, in a technical sense, Johnston’s
patient, noting that “it is not unusual for inmates to drop into see a psychology
staff member whether or not they were on a professional mental health caseload.”
(Docket #66 at 2; #67 at 7–8). But Plaintiffs do not actually dispute that Nigl saw
Johnston for professional services, and Defendants cite sufficient evidence to show
this to be true. See, e.g., (Docket #52-7 at 2–3; #54-2 at 21; #54-5 at 18, 21). This fact
is not, therefore, genuinely disputed.


                                     Page 3 of 20
2015 through June 2017. She reviewed and ultimately recommended denial

of Johnston’s requests to be placed on Nigl’s approved visitor list and Nigl

and Johnston’s request to marry.

         Defendant Zachary Schroeder has been a unit manager at Redgranite

since February 2016. He was Hungerford’s supervisor and he conferred

with her in the decision to recommend denial of Johnston’s requests to be

placed on Nigl’s approved visitor list and Nigl and Johnston’s request to

marry.

         Finally, Defendant Jon Litscher served as the secretary of Corrections

from March 2016 until his retirement in June 2018.

         3.2    Nigl and Johnston’s Relationship

         On January 12, 2015, days after Johnston left her employment at

Waupun, Nigl asked his brother to seek out Johnston’s contact information.

Nigl began communicating with Johnston by letter, and then also by phone

and email, on a regular basis. In April 2015, Nigl asked Johnston to marry

him and she said yes.

         As noted above, Johnston returned to employment with Corrections

in July 2015. On her first day of work at the central office in Madison, she

submitted a “fraternization policy exception request” to her supervisor,

Gary Ankarlo (“Ankarlo”), requesting permission to have contact with

Nigl. On the form, under the section titled, “Nature of Employee

Relationship to Offender,” Johnston checked the box marked “other” and

wrote, “Met at WCI approximately 04/13. Relationship à professional.”

(Docket #55-1 at 1). Johnston did not disclose that she was engaged in a

romantic relationship with Nigl. Ankarlo refused to process the

fraternization request as he was supposed to, for reasons not entirely clear




                                  Page 4 of 20
from the record, and he returned the form to Johnston. Nigl and Johnston

continued to have contact anyway.

       In September 2015, Corrections learned from an anonymous survey

submission that Johnston had a relationship with an inmate. Johnston was

placed on administrative leave and then, on October 29, 2015, her position

was terminated “due to allegations that have been made against you

pertaining to violation of the Department’s fraternization policy.” (Docket

#55-3 at 2).

       Two investigations ensued. First, Corrections undertook an

investigation to determine whether Johnston had violated department

rules—such as Executive Directive #16, which prohibits staff from having

unapproved relationships with offenders—and whether she had violated

the Prison Rape Elimination Act by engaging in a relationship with a

patient inmate (the “Employee/PREA Investigation”).

       After this investigation commenced, Meisner, the warden of

Redgranite, contacted the Wisconsin Department of Safety and Professional

Services (“DSPS”) to complain to the Wisconsin Psychology Examining

Board about Johnston’s alleged relationship with Nigl. Meisner testifies by

declaration that he felt he had a duty to report what he believed was a

significant professional ethical violation. DSPS undertook its own

investigation (the “DSPS Investigation”).

       3.3     The Employee/PREA Investigation

       The Employee/PREA investigation began in early November 2015 at

Redgranite, as that was where Nigl was housed at the time. During the

investigation, Redgranite staff searched Nigl’s cell and found numerous

cards, letters, and photographs from Johnston. Some of the photos depicted

Johnston in various stages of undress and in sexually provocative poses.


                               Page 5 of 20
Johnston sent some of these items under the alias “Cassie Fox” or “Cass.”

She had also set up an account with the prison’s phone system under the

name Cassie Fox.

       Meisner testifies that because of Johnston’s status as a current

employee of Corrections, these items were considered contraband. He also

says that he concluded Johnston’s use of an alias was done with the intent

of concealing her identity as a former Corrections employee and

demonstrated her willingness and ability to thwart security protocol of the

institution. The Plaintiffs insist that Johnston sent these items during the

period when she was not employed by Corrections. See (Docket #73 at 13).

       On or around December 7, 2015, the Employee/PREA Investigation

concluded. The allegation that Johnston was in a relationship with Nigl was

determined to be substantiated. The question of whether Johnston had

violated the PREA was not substantiated, based on inconclusive evidence

as to whether the couples’ intimate relationship began while Johnston was

employed at Waupun.

       3.4    The DSPS Investigation

       The DSPS conducted its own investigation, which culminated in an

order from the Psychology Examining Board dated August 25, 2016.

(Docket #52-7 at 2–10). That order begins with findings of fact learned in the

investigation. Id. at 1. According to the order, Johnston admitted to a DSPS

investigator that Nigl had kissed her on her last day at Waupun, but she

did not report it. Id. at 4. She also admitted that she had at least one sexual

fantasy about Nigl before leaving Waupun. Id. Johnston and Nigl now

testify that they did not kiss on that day; they only hugged. (Docket #68 at

1). DSPS found that Johnston engaged in unprofessional conduct and was




                                 Page 6 of 20
subject to discipline under state law. Id. at 4–5. Her license was suspended

for one year. Id. at 5.

       3.5     Requests for Visitation and Marriage

       In November 2015, Johnston submitted an application to be placed

on Nigl’s approved visitors’ list. On December 2, 2015, Joli Grenier, a social

worker, recommended denial of the visitor application because Wis.

Admin. Code § DOC 309.08(4)(j) prohibits visits for people who were

employed by Corrections within the previous 12 months. Johnston, of

course, had been employed by Corrections in the previous 12 months.

Johnston wrote to Meisner about her visitation request, and Meisner told

her that the denial was appropriate, but she could resubmit an application

after six months.

       A year later, in November 2016, Johnston submitted a second

application to be placed on Nigl’s approved visitors’ list. On November 30,

2016, Hungerford, then a social worker at Redgranite, recommended denial

of the second application on the grounds that:

       The warden has reasonable grounds to believe that you, the
       proposed visitor, have attempted to bring contraband into
       any penal facility, or that you otherwise pose a threat to the
       safety and security of visitors, staff, offenders or the facility[;]
       The warden has reasonable grounds to believe that the
       offender’s reintegration into the community or rehabilitation
       would be hindered[; and]
       The warden has reasonable grounds to believe that the
       offender’s offense history indicates there may be a problem
       with the proposed visitation[.]

(Docket #52-6 at 5). Schroeder, Hungerford’s supervisor, adopted

Hungerford’s recommendation.




                                  Page 7 of 20
       On December 7, 2016, Nigl, believing Corrections’ denial of

visitation to be unreasonable, submitted an inmate grievance. The inmate

complaint examiner (“ICE”) recommended dismissal of the grievance

because denial of visitation and marriage was “reasonable given the fact the

proposed visitor has shown disregard for [Corrections] policy when she

was employed by [Corrections]. The propensity for the same/similar

behavior to reoccur could pose a threat to the safety and security of visitors,

staff, offenders and the facility.” Id. at 3–4. Nigl appealed, and his appeals

were denied.

       Sometime in early December 2016, Johnston and Nigl submitted a

request for marriage. They included confirmation of an officiant who had

agreed to officiate the wedding. Pursuant to Division of Adult Institutions

Policy and Procedure #309.00.06, an inmate may request to marry while

incarcerated if the following conditions are met:

       A.      The marriage does not pose a threat to the security of
               the institution/center or a threat to the safety of the
               public;
       B.      There are no legal impediments to the marriage;
       C.      The inmate is not scheduled for release within nine
               months;
       D.      The proposed spouse or the proposed spouse’s
               children are not victims of the inmate;
       E.      The proposed spouse has never been convicted in any
               criminal activity with the inmate; and
       F.      The proposed spouse has been on the inmate’s visiting
               list for a minimum of one year, or is able to
               demonstrate a longstanding relationship with the
               proposed spouse.




                                 Page 8 of 20
(Docket #52-9 at 1–2). The decision to approve or deny a marriage request

is ultimately a matter within the warden’s discretion.2 Hungerford received

the marriage request and she reviewed it first, in consultation with

Schroeder. On January 25, 2017, Hungerford recommended that the warden

deny the request because

        there are reasonable grounds to believe the marriage poses a
        threat to the security of the facility or a threat to the safety of
        the public, or threatens other legitimate penological interests
        . . . [and the] proposed spouse has not been on the visiting list
        for at least one year and is not able to demonstrate a
        longstanding relationship.

(Docket #52-8 at 4–5) (internal punctuation omitted). Schroeder and

Meisner agreed with Hungerford’s recommendation. Meisner states this his

decision was based on Johnston having violated the code of professional

conduct as a psychologist, as evidenced by the DSPS final order; Johnston

having violated department work rules; Meisner’s belief that Nigl is the

victim of Johnston, a former Corrections employee; Meisner’s belief that the

marriage would pose a threat to the security of the facility and would

threaten other legitimate penological interests; and the lack of longstanding

relationship. He believes their relationship was established on lies,

deception, and rule breaking. See (Docket #52).

        On January 26 and February 11, 2017, Nigl submitted inmate

grievances about the marriage denial. The ICE recommended denial of the


        2As this Court has previously noted, there is no section of DAI 309.00.06
specifically dedicated to providing the warden guidance on his/her decision to
grant or deny a marriage request, seemingly leaving the warden with unfettered
discretion. See Reed v. Kemper, No. 15-CV-208-JPS, 2015 WL 9239813, at *3 (E.D.
Wis. Dec. 17, 2015), aff'd in part, vacated in part, remanded, 673 F. App’x 533 (7th Cir.
2016). In other words, the policy does not mandate which—if any—factors the
warden must consider in evaluating an inmate’s marriage request. Id.


                                     Page 9 of 20
grievances, finding that staff had acted in accordance with relevant policy

in prohibiting the marriage. Nigl appealed, and his appeals were denied.

4.     ANALYSIS

       Plaintiffs and Defendants each claim that the undisputed facts show

they are entitled to summary judgment. Plaintiffs seek an injunction

ordering Defendants to approve their request to marry and an award of

compensatory and punitive damages. Defendants deny liability and claim

that they are immune from a suit for damages under the doctrine of

qualified immunity. As described more fully below, the Court finds that

Defendants are entitled to summary judgment as a matter of law on each of

Plaintiffs’ claims.

       4.1     Right to Marry

       The Constitution protects a prisoner’s fundamental right to marry;

he does not lose that constitutional protection simply because he is

imprisoned. Riker v. Lemmon, 798 F.3d 546, 551 (7th Cir. 2015) (citing Turner

v. Safley, 482 U.S. 78, 94–96 (1987)); see also Obergefell v. Hodges, 135 S. Ct.

2584, 2598 (2015) (recognizing that “[o]ver time and in other contexts, the

Court has reiterated that the right to marry is fundamental under the Due

Process Clause”). That protection, however, “is subject to substantial

restrictions as a result of incarceration.” Turner, 482 U.S. at 95. A prison

regulation that impinges on an inmate’s right to marry is permitted so long

as it is “reasonably related to legitimate penological interests.” Id. at 89.

       Courts consider four factors to determine the reasonableness of a

prison regulation that restricts the right to marry:

       (1) whether a valid, rational connection exists between the
       regulation and a legitimate government interest behind the
       rule; (2) whether there are alternative means of exercising the
       right in question; (3) what impact accommodation of the


                                 Page 10 of 20
       asserted constitutional right would have on guards, other
       inmates, and on the allocation of prison resources; and (4)
       what easy alternatives exist to the regulation because,
       although the regulation need not satisfy a least restrictive
       alternatives test, the existence of obvious alternatives may be
       evidence that the regulation is not reasonable.

Riker, 798 F.3d at 552 (citation omitted).3 These factors tend to blend

together and are not meant to be weighed according to any precise formula.

Aiello v. Litscher, 104 F. Supp. 2d 1068, 1075 (W.D. Wis. 2000). Although all

four factors are important, the first can act as a “threshold factor” regardless

which way it cuts. Riker, 798 F.3d at 553 (quoting Singer v. Raemisch, 593 F.3d

529, 534 (7th Cir. 2010)); see also Mays v. Springborn, 575 F.3d 643, 648 (7th

Cir. 2009) (“Where there is only minimal evidence suggesting that the

prison’s regulation is irrational, running through each factor at length is

unnecessary.”).

       In applying this test, “a regulation cannot be sustained where the

logical connection between the regulation and the asserted goal is so remote

as to render the policy arbitrary or irrational.” Riker, 798 F.3d at 553 (internal

citations omitted) (finding that a prison’s unsubstantiated concerns

regarding institutional safety precluded summary judgment for the

defendants in a case where a former prison employee challenged the

facility’s decision to prohibit her marriage to an inmate).

       “Although the burden of persuasion is on the prisoner to disprove

the validity of a regulation, prison officials must still articulate their



       3 The standard is the same for Nigl and Johnston, even though Nigl is
incarcerated and Johnston is not. Keeney v. Heath, 57 F.3d 579, 581 (7th Cir. 1995)
(“[S]o far as challenges to prison regulations as infringing constitutional rights are
concerned, the standard is the same whether the rights of prisoners or of
nonprisoners are at stake.”) (citation omitted).


                                   Page 11 of 20
legitimate governmental interest in the regulation and provide some

evidence supporting their concern.” Id. (internal citations omitted).

Nonetheless, courts “must accord substantial deference to the professional

judgment of prison administrators, who bear a significant responsibility for

defining the legitimate goals of a corrections system and for determining

the most appropriate means to accomplish them.” Id. (citation omitted).

       Because the first Turner factor can be a “threshold” inquiry, and

because Defendants do not argue that any other Turner factor supports their

decision to prohibit Nigl and Johnston from marrying, see (Docket #59 at

11–15), the Court’s analysis will focus on the first factor.4 It asks whether

the Defendants have presented a valid, rational connection between the

marriage prohibition and a legitimate penological interest. The Defendants

have provided several reasons to justify their decision to prohibit the

marriage.

       First, Defendants say the marriage poses a threat to the institution

because of Johnston’s demonstrated willingness to break the rules—both

Corrections’ rules and the ethical rules of her profession. (Docket #59 at 12).

As to the latter, the Defendants point to the DSPS order finding that she had


       4Nor could Defendants reasonably justify the marriage denial with
reference to the other factors. As to the second factor, there are no alternative
means for Nigl and Johnston to marry the person of their choosing besides
marrying each other; the right to marry includes the right to select one’s spouse.
See Obergefell, 135 S.Ct. at 2599; see also Riker, 798 F.3d at 555 (dismissing
defendants’ argument that because a former prison employee was free to marry
anyone but an inmate, the prohibition imposed a minimal burden). As to the third
and fourth factors, Defendants have not put forward evidence that arranging and
monitoring a one-time meeting for a brief ceremony would strain prison resources.
See Riker, 798 F.3d at 557 (“It is implausible to suggest, without some supporting
evidence, that a brief marriage ceremony cannot be accommodated without
threatening institutional security and without imposing more than a de minimis
impact on prison resources.”).


                                 Page 12 of 20
committed professional misconduct by engaging in “seductive, romantic,

or exploitive” conduct with a patient and suspending her license. Id. As to

her violation of Corrections’ rules, Defendants cite many instances of

misconduct5: Johnston and Nigl kissing on Johnston’s last day at Waupun

(though Plaintiffs now deny that happened), Johnston sending Nigl mail

using an alias in order to deceive the prison (though Plaintiffs deny a

deceptive intent), Johnston misrepresenting her relationship with Nigl as

“professional” on the fraternization request form she submitted upon her

re-employment with Corrections, and Johnston ignoring Corrections policy

by continuing to have contact with Nigl even though her fraternization

request had not been approved. Id. at 14–15. The Defendants argue that

allowing these rulebreakers to marry would “threaten[] prison security and

undermine[] inmate rehabilitation.” Id. at 15.

       Second, Meisner believes that Johnston, in her position as a

professional psychologist and Corrections employee, has victimized Nigl.

Id. at 13. This, Meisner says, establishes “reasonable grounds to believe the

marriage poses a threat to the security of the facility and threatens other

legitimate penological interests.” Id. at 13.

       Finally, Defendants argue the marriage denial was appropriate

because Johnston and Nigl have not demonstrated a longstanding

relationship. This is premised in part on Johnston not being an approved

visitor for Nigl (though it was Defendants’ decision to keep her off his

visitor list, based on a violation of the fraternization rule), id. at 12, and



       5Some of these instances of misconduct are premised on disputed facts, as
explained parenthetically in text. Those disputes do not preclude summary
judgment because, even apart from those instances of misconduct that Plaintiffs
dispute, Defendants had other legitimate reasons to prohibit the marriage.


                                 Page 13 of 20
Meisner’s belief that Johnston and Nigl “have demonstrated a relationship

that was established on lies, deception, and rule breaking.” (Docket #52 at

15). On this point, Plaintiffs aver that they have been “dating” since January

2015, have spoken on the phone or by email daily since then, became

“betrothed” by entering into a “Covenant of Love” in November 2015, and

love each other and desire to enter into the sacred covenant of marriage.

(Docket #49 at 1–2).

       The Court finds that Defendants’ decision to deny Plaintiffs’ request

to marry was reasonably related to a legitimate penological interest.

Corrections and the Defendants in this case are tasked with protecting the

safety and security of inmates, staff, and the public who enter Corrections’

institutions. Corrections has strict rules against fraternization between

inmates and staff in order to ensure that security. As part of their charge,

wardens must carefully monitor staff and inmate relationships to ensure

that the institution’s rules are obeyed and its security is not breached.

       In this case, Plaintiffs have demonstrated a willingness to bend

Corrections’ rules in furtherance of their relationship. Developing a

personal relationship while Johnston was employed at Waupun,

communicating under an alias, misrepresenting the nature of their

relationship on Johnston’s fraternization request, and continuing their

relationship, without approval, when Johnston was employed at the central

office collectively demonstrate that Plaintiffs do not have respect for the

integrity of Correction’s rules and its process for approving inmate-staff

relationships. These considerations are relevant to the orderly management

of the institution. Defendants’ decision to forbid Plaintiffs’ marriage, then,

is reasonably related to their goal of ensuring a secure prison where staff

and inmates respect the rules.


                                 Page 14 of 20
       4.2     Equal Protection

       Next, Plaintiffs allege a class-of-one equal protection claim under the

Fourteenth Amendment based on Defendants’ refusal to allow visitation

for them but not for other couples they say are similarly situated to them.

In a class-of-one equal protection case, the plaintiff must prove that he was

“intentionally treated differently from others similarly situated and that

there is no rational basis for the difference in treatment.” Engquist v. Or.

Dep’t of Agric., 553 U.S. 591, 601 (2008). The Seventh Circuit has implied that

it is possible for an inmate, or his would-be visitor, to state a class-of-one

equal protection claim based on denial of visitation if the plaintiff alleges

that the prison allows visits between similarly-situated inmates and

visitors. Bilka v. Farrey, 447 F. App’x 742, 744 (7th Cir. 2011).

               4.2.1   No Similarly-Situated Comparators

       Plaintiffs point to two cases involving visitation requests by former

Corrections employees as evidence that they are being treated differently

than similarly-situated people with no rational basis: Bilka and State of

Wisconsin ex rel. David W. Bentley v. Edward Wall, et al., Dane County Case

No. 15-CV-333 (Wis. Cir. Ct. 2015). However, the litigants in those cases are

not sufficiently comparable to Plaintiffs.6

       The plaintiff in Bilka was Susan Bilka (“Bilka”), a former Corrections

employee who had befriended an inmate, Mackenzie Burse (“Burse”),


       6 Before filing their summary judgment motion, Plaintiffs filed a motion to
compel the Defendants to produce prison visitation logs related to Burse and
Bentley. (Docket #41). Because the Plaintiffs have provided other evidence to prove
the fact for which they wanted these records—that Burse and Bentley are now
permitted visits with women with whom they started relationships while the
women were Corrections employees—the visitation logs are not necessary. The
other evidence they sought in the motion is not relevant. The motion will be
denied.


                                  Page 15 of 20
while working in food services for the New Lisbon Correctional Institution.

Id. at 743. She began smuggling him contraband, including cocaine,

marijuana, and alcohol. Id. The prison discovered Bilka’s misconduct, and

she resigned from her position and pleaded guilty to delivering illegal

articles to an inmate. Id. Once Bilka’s sentence ended, she asked the prison

to place her on Burse’s visitor list. Id. The prison denied her request and

explained that she posed a threat to the safety and security of the facility.

Id. Bilka continued to apply for visitation with Burse for two years but the

prison would not permit it. Id.

       Bilka brought a class-of-one equal protection claim and the district

court dismissed it for failure to state a claim. The Seventh Circuit affirmed,

stating that even if Bilka believed that prison administrators were acting

out of spite, she did not allege “that the prison allows other state offenders

who have secreted contraband to inmates to continue to visit those inmates.

Absent such an assertion, she has no class-of-one claim for an equal

protection violation.” Id. at 744.

       Plaintiffs state that, sometime after the Seventh Circuit’s order,

Corrections began permitting visits between Bilka and Burse. To support

this fact, Plaintiffs provide a declaration from Edward Jackson (“Jackson”),

an inmate who was housed at Green Bay Correctional Institution in 2012

and 2013 along with Burse. (Docket #47-2 at 84–85). Jackson confirms that

while Bilka was originally prohibited from visiting Burse, she was later

placed on Burse’s approved visitors’ list. Id. Between January 2012 and

September 2013, Jackson says that he was often in the visiting room together

with Burse and Bilka. Id.

       In Bentley, Jr., the other case on which Plaintiffs rely, David W.

Bentley, Jr. (“Bentley”) was an inmate at Waupun who complained about


                                  Page 16 of 20
the prison’s refusal to place Kristina Rickman (“Rickman”) on his visitors

list. See (Docket #47-2 at 71–78). Rickman and Bentley became romantically

involved while Rickman was a Corrections employee. She left Corrections

when the relationship was discovered and ultimately pleaded guilty to

misconduct in public office. In October 2015, the Dane County Circuit Court

affirmed the prison’s decision to forbid visitation between Bentley and

Rickman. Id. Plaintiffs provide evidence in the form of a Corrections

memorandum that in March 2016, Rickman was placed on Bentley’s visitors

list for no-contact visits at the Wisconsin Secure Program Facility. (Docket

#67 at 9). Defendants do not dispute this. (Docket #72 at 2).

       The circumstances surrounding Defendants’ decision to prohibit

Johnston and Nigl from visiting are not similar to those in Bilka or Bentley

in several material respects. First, and most obviously, Bilka and Bentley

involve different prison officials at different institutions. The wardens at

those institutions have made judgments, in their discretion, about the

propriety of visitation in their prisons between certain former Corrections

employees and inmates; but that is not relevant to whether the Defendants

in this case have treated Johnston and Nigl different from other similarly

situation people.

       Next, Johnston’s final visitation request was denied less than two

years after she was terminated from Corrections for fraternization

violations. By contrast, several years had passed after Bilka’s and Rickman’s

fraternization with inmates before they were permitted to visit those




                                Page 17 of 20
inmates.7 As the Defendants note, the passage of time is a relevant factor in

the warden’s determination of whether visitation is appropriate.

       Finally, Johnston is a psychologist who violated the ethical rules of

her profession by fraternizing with Nigl. Based in part on her professional

position relative to Nigl, Meisner believes that Johnston victimized Nigl

and continues to pose a threat to Nigl. There is no evidence that Bilka or

Rickman had similar positions relative to the inmates with whom they

formed relationships.

               4.2.2. Defendants’ Rational Basis to Deny Visitation

       In addition to a lack of comparators, Plaintiffs’ equal protection

claim fails because the Defendants’ denial of visitation was a rational

exercise of discretion.8 The Defendants believed that Johnston posed a

threat to institution security because she had demonstrated her willingness

to break the institution’s rules. They also believed Johnston’s visits would

compromise Nigl’s rehabilitation because the pair would have essentially

been rewarded despite breaking fraternization rules. Therefore, the



       7Bilka’s misconduct was committed in 2004 and she was allowed to visit
Burse in 2012. Bilka v. Farrey, No. 11-C-0430, 2011 WL 2444045, at *1 (E.D. Wis. June
15, 2011), aff'd, 447 F. App’x 742 (7th Cir. 2011). The criminal complaint charging
Rickman with misconduct in office was filed in January 2012 and she was
permitted to visit Bentley in 2016. See Wisconsin v. Rickman, Brown County Case
No. 2012CF333, available by searching the Wisconsin Circuit Court Access website
at wcca.wicourts.gov.
       8Class-of-one equal protection claims are very difficult, if not impossible,
to prove in the context of an official’s discretionary decision-making. See Atkinson
v. Mackinnon, No. 14-CV-736-BBC, 2015 WL 506193, at *1 (W.D. Wis. Feb. 6, 2015)
(prison disciplinary decisions not subject to equal protection challenge) (citing
Engquist v. Or. Dep’t of Agric., 553 U.S. 591, 603–04 (2008) (class-of-one equal
protection claims not available for discretionary decisions “based on a vast array
of subjective, individualized assessments.”).



                                   Page 18 of 20
Defendants’ decision to deny visitation was not arbitrary; their exercise of

discretion was based on legitimate reasons.

5.     CONCLUSION

       On the undisputed facts in the record, summary judgment is

appropriate in favor of the Defendants on both of Plaintiffs’ claims.9 The

Court must, therefore, grant the Defendants’ motion, deny Plaintiffs’

motion as moot, and dismiss this action with prejudice.10

       Accordingly,

       IT IS ORDERED that the Defendants’ motion for summary

judgment (Docket #51) be and the same is hereby GRANTED;

       IT IS FURTHER ORDERED that the Plaintiffs’ motion for summary

judgment (Docket #46) be and the same is hereby DENIED as moot;

       IT IS FURTHER ORDERED that the Plaintiffs’ motion to compel

(Docket #41) be and the same is hereby DENIED;

       IT IS FURTHER ORDERED that the Plaintiffs’ motion for

appointment of counsel (Docket #77) be and the same is hereby DENIED;

and

       IT IS FURTHER ORDERED that this action be and the same is

hereby DISMISSED with prejudice.

       The Clerk of the Court is directed to enter judgment accordingly.




       9Because the Court finds summary judgment in favor of the Defendants is
appropriate on the merits, the Court does not reach the Defendants’ request for
application of the doctrine of qualified immunity. See (Docket #59 at 23–25).
        In light of this dismissal, the Court will also deny Plaintiffs’ motion to
       10

appoint counsel to assist them at trial. (Docket #77).


                                 Page 19 of 20
Dated at Milwaukee, Wisconsin, this 29th day of March, 2019.

                          BY THE COURT:



                          ____________________________
                          J. P. Stadtmueller
                          U.S. District Judge




                       Page 20 of 20
